Title: To George Washington from Edmund Randolph, 29 July 1785
From: Randolph, Edmund
To: Washington, George



Dear sir
Richmond July 29. 1785.

Your favor of the 23d instant came duly to hand. But I am sorry to be unable to execute the request contained in it. The council-books are destroyed.
The general restriction of settlement on the western waters does, I acknowledge, extend to military rights, as well others. But it continues only, until the King’s further pleasure should be known. The patent in your hands is abundant evidence, in my judgment, of his further pleasure having removed the restriction from military rights. For would a governor oppose a proclamation, without special instructions? How could an individual procure a copy of any instruction without his permission, and who can tell, that the governor has ever deposited that instruction in any of the public archives? So that to require a copy of the instruction, which wiped away the effects of the proclamation, might amount to the requiring of an impossibility.
It will not be amiss to obtain the certificate you mention; supported by the seal of the state. But I cannot any where procure it. Should you be able to obtain it, Mr A. Blair, the clerk of the council, will immediately authenticate it. I mention him, that you may not be disappointed by writing to me on the subject as to morrow I leave Richmond for the neighbourhood of Winchester. If I can be of any farther use to you in this matter, I pray you, my dear sir, to command me freely; as I feel the most unfeigned satisfaction in subscribing myself yr affectionate friend & servt

Edm: Randolph

